DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/242,712 and is in response to Applicant Arguments/Remarks filed 01/22/2021.  
Claims 1-5 and 9-15 are previously pending, of those claims, claims 1-2 have been amended, and claim 3 has been canceled.  Claims 1-2, 4-5 and 9-15 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 4-5, 9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2016/0156032 A1) in view of PARK (US 2018/0040888 A1).
With respect to claims 1-2.  LEE teaches a lithium cobalt oxide containing a metal element (paragraph 0010).  The metal element may include Mg and Mn (paragraph 0020).  Specific embodiments include Li(Co0.9965Mg0.0025Mn0.0001)O2 (paragraph 0025) and Li(Co0.9925Mg0.0025Mn0.005)O2 (paragraph 0135).  The lithium cobalt oxide, LiCoO2 has a layered structure (paragraph 0058).  The lithium cobalt oxide is doped with the metal element, such that the metal element located in various parts of a crystal lattice of the lithium cobalt oxide (paragraphs 0071 and 0074) and this is taken to be where the metal element is incorporated in the lithium cobalt oxide and does not form a chemical bond.  The metal element is Mg, Mn or a combination thereof, and may have an oxidation number of 2 or 3 (paragraphs 0073-0074).  The lithium cobalt oxide is suitable for high voltages of between 4.54 V to about 4.8V (paragraph 0132).  The active material is prevented from phase transitions at the high voltage (paragraph 0133).  In the Example 1 the positive electrode active material is Li(Co0.9925Mg0.0025Mn0.005)O2 (paragraph 0135), where M is Mg and Mn, and is present in an amount of 0.343 parts by weight with respect to 100 parts by weight of the lithium cobalt oxide.  
LEE teaches the metal element may be Mg, Mn, or a combination thereof (paragraph 0073) but does not explicitly teach a single embodiment where M is Mg or Al 
PARK teaches a lithium cobalt composite oxide being doped with magnesium (paragraph 0005).  A charging voltage of the lithium secondary battery may be 4.5 V or higher (paragraph 0016).  A specific example of the lithium cobalt based composite oxide includes Li0.99Mg0.01CoO2 (paragraph 0103).  This is taken to include a magnesium amount of about 0.248 wt% based on the total weight of the lithium cobalt oxide active material.  When the magnesium ions are spaced within the lithium layer, even when the lithium ions escape the lithium layer at the high voltage range, an O3 structure, which is a form of the lithium cobalt composite oxide may be stabilized (paragraph 0047).
At the time the invention was filed one having ordinary skill in the art would have been motivated to dope the lithium cobalt oxide of LEE with a molar amount of 0.01 as taught by PARK (Example 4, paragraph 0103) as this is a substitution of one known prior art element for another in order to achieve predictable results, as both LEE and PARK teaches doping with magnesium, and then PARK gives a specific example of doping with only magnesium.  
With respect to claims 4-5.  LEE teaches the lithium cobalt oxide has a layered structure and is maintained up to a charging voltage of 4.54 V (paragraph 0061).  At a voltage range 4.54 to 4.63 V a phase transitions from the O3 layered structure to a H1-3 type layered structure happens (paragraph 0060).  Figure 3 then shows an X-ray diffraction analysis result (paragraph 0062).  However, when the lithium cobalt oxide contains the metal element of LEE then the phase transition from the O3 phase to the 
With respect to claim 9.  LEE teaches for Example 1 the cycle characteristics have a 1st discharge capacity of 1999 and a 50th discharge capacity of 182 (Table 1).  This is a retention of 91.5%.  
With respect to claim 11.  LEE teaches a battery including a positive electrode active material, a negative electrode and a separator, and an electrolyte (paragraph 0105).  
With respect to claims 12 and 14-15.  LEE teaches a preparation of the positive electrode, where a lithium precursor, cobalt precursor Co3O4, which is taken to be a cobalt acid salt, MgCO3 and Mn3O4 are put into a pulverizing equipment and mixed using a powder mixer (paragraph 0135) and is taken to be the claimed dry mixing.  The mixture is then calcined at a temperature of 1020 degrees C for 10 hours to form the active material (paragraph 0135) this calcining is taken to be analogous to the claimed sintering.  

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2016/0156032 A1) in view of PARK (US 2018/0040888 A1) as applied to claim 1 above, and further in view of KIM (US 2015/0162598 A1).
Claim 10 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of LEE and PARK.  LEE teaches that the positive active material may include a coating layer formed thereon (paragraph 0095).  The coating layer may include an element of Mg, Al, Zr, and Ti as examples (paragraph 0095).  However, LEE does not explicitly teach that the coating layer includes Al2O3, MgO, ZrO, Li2SrO3 and TiO2.  
KIM teaches a lithium cobalt oxide active material (abstract).  The lithium cobalt based oxide may be doped with a heterometallic element (paragraph 0019) including at least one of Mg as an example (paragraph 0021).  In order to improve high voltage and high temperature storage characteristics, a whole surface of the lithium cobalt oxide based oxide may be coated with Al2O3 (paragraph 0026).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the Al2O3 coating on the lithium cobalt oxide as taught by KIM for the active material of LEE, in order to achieve the beneficial results improving the high voltage and high temperature storage characteristics of the battery (KIM paragraph 0026).  
Claim 13 is dependent upon claim 12, which is rejected above under 35 U.S.C. 103 in view of LEE and PARK.  The discussion of LEE and KIM as applied to claim 10 is repeated here.  KIM then further teaches that the Al2O3 is coated on the surface of the lithium cobalt oxide using wet coating (claim 11).  
Therefore the coating of the active material would have been obvious at the time the invention was filed as KIM teaches that such a coating layer has the beneficial result of improving the high voltage and high temperature storage characteristics of the battery (KIM paragraph 0026).  

Response to Arguments
Applicant’s arguments, see pages 5-6 of Applicant Arguments/Remarks, filed 01/22/2021, with respect to the rejection(s) of claim(s) 1-3, 9, 11-12, and 14-15 under 35 U.S.C. 102 in view of LEE have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LEE and PARK (US 2018/0040888 A1).
On pages 5-6 of Applicant Arguments/Remarks Applicant argues that claim 1 recites that M is Al or Mg, and that M is present in an amount of 0.2 to 1 part by weight of the cobalt oxide.  In contrast Applicant argues that in LEE Mg alone is not included in the range of 0.2 to 1 parts by weight as claimed.  This argument is persuasive, however new grounds of rejection are made further in view of PARK.  
PARK teaches one example of the lithium cobalt based composite oxide includes Li0.99Mg0.01CoO2 (paragraph 0103).  This is taken to include a magnesium amount of about 0.248 wt% based on the total weight of the lithium cobalt oxide active material.  Therefore the combination of LEE and PARK is taken to meet this claim limitation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.